DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The preliminary amendment filed 11/10/2020, has been entered.  Claims 1-15 remain pending in the application.  


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The abstract repeats information given in the tile (line 1)
The abstract exceeds 150 words.
Correction is required.  See MPEP § 608.01(b).
It is noted, that if Applicants delete the first sentence, the overall length will be under 150 words.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 1, line 1, recitation of “the stator” lacks antecedent basis.  This limitation would be clearer if rewritten as --a stator--. 
Claim 1, line 4, recitation of “to isolate a stator core and stator windings” is not clear in context.  It is unclear if the isolating element is isolating the core from the windings or isolating the core and windings from something else?  For purposes of examination the latter will be assumed. 
Claim 1, line 7, recitation of “several spring holders” is not clear in context.  It is unclear if “several” implies an upper limit.  How many holders are “several”?  Is a magnitude of 100, within the bounds of “several”?  This limitation would be clearer if rewritten as --more than one spring holder--.
Claim 1, line 11, recitation of “the axis” lacks antecedent basis.  This limitation would be clearer if rewritten as --an axis--.
Claim 1, line 13, recitation of “the neighbouring” lacks antecedent basis.  This limitation would be clearer if rewritten as --a neighbouring--.
Claim 1, line 18, recitation of “the operational state” lacks antecedent basis.  This limitation would be clearer if rewritten as --an operational state--.
Claim 1, line 18, recitation of “operational state of the end element” is not clear in context.  It is unclear what state this is?  This limitation would be clearer if rewritten as --operational state of the end element,-- (note comma after element).
Claim 4, line 2, recitation of “the side” lacks antecedent basis.  Also, the claimed  “a cross section of the extended part” is not a circular arc, but would be closer to web 12 in Figure 4.  This claim would be clearer if rewritten as --wherein a side of the extended part facing the isolation element has the form of a circular arc--. 
Claims 5 and 6, line 2, (each claim), recitation of “the angular range” lacks antecedent basis.  These limitations would be clearer if rewritten as --an angular range--. 
Claim 7, line 3, recitation of “the radius” lacks antecedent basis.  This limitation would be clearer if rewritten as --a radius--. 
Claim 10, recitation of “a refrigerant” (line 1), “an electric motor” and “a stator” (line 3), “an axial end” (line 6), and “a spring” (line 7) are not clear in context.  It is unclear if these elements are the same as the elements in Claim 1.  These limitations would be clearer if rewritten as --the refrigerant--, --the electric motor--, --the stator--, --the axial end-- and --the spring--.
Claim 10, line 7, recitation of “springs support” is not clear in context.  It is unclear as to what “springs” are being referred to?  This limitation would be clearer if rewritten as --support--.
Claim 10, line 9, recitation of “extended parts” is not clear in context.  There is only one part for each holder.  This limitation would be clearer if rewritten as --the extended part--.
Claim 10, line 10, recitation of “each have” is not clear in context.  It unclear to what “each” refers, the extended part or the spring holder?  This limitation would be clearer if rewritten as --each extended part having--.
Claim 10, line 14, recitation of “a tilt radially inwards ‘form’’’ is not clear in context.  The radially inward tilt is recited in Claim 1, line 17.  This limitation would be clearer if rewritten as --the tilt radially inward from--.
Claims 11, 12 and 13, line 2, (each claim), recitation of “the tilt angle” lacks antecedent basis.  These limitations would be clearer if rewritten as --a tilt angle--.
Claims 14 and 15, lines 2-3, (each claim), recitation of “extended part of a spring holder and lateral surface”; would be clearer if rewritten as --the extended part of the spring holders and the lateral surface--.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to Claim 1, the prior art of record, does not disclose or make obvious an end element for a stator of an electric motor of a hermetically sealed refrigerant compressor, whereas the end element comprises at least one isolating element which is adapted to cover an axial end portion of the stator, whereas the isolating element has a ring-like structure (as defined in Paragraph 0026 of the instant disclosure), whereas the end element comprises more than one spring holder, each spring holder being adapted to hold a spring for supporting the electric motor in a housing of the hermetically sealed refrigerant compressor, whereas the spring holders extend radially outside the isolating element, whereas the spring holders are oriented parallel to an axis of the isolating element and an insertion part of each spring holder extends in a first axial direction beyond a neighboring area of the isolating element, whereas the spring holders and the isolating element are integral parts of the end element, but more specifically,
wherein the spring holders are tiltable with relation to the isolating element so that an extended part of a spring holder, which extended part extends in a second axial direction beyond the neighboring area of the isolating element, can tilt radially inwards so that in an operational state of the end element, the extended part of the spring holder can contact a lateral surface of the stator core.
	
The closest art of record, is Dreiman US 5,342,179, who discloses a spring holder 20 in a hermetic compressor 10 having an extending part 54/58 that absorbs lateral vibrations during startup and shut down (Column 4, lines 59-64).  However, Dreiman does not disclose or make obvious, the extended part of the spring holder can contact a lateral surface of a stator core.  Any modification to Dreiman would not achieved the extended part of the spring holder contacting the stator core and would be based on hindsight rational.
	With respect to Claims 2-15 their pendency on Claim 1 make them allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parker US 3,250,461 teaches a hermetic compressor with spring mounts.
Dreiman US 5,090,657 teaches a cable reinforced spring mount.
Miller et al. US 4,108,581 teach a suspension system for a compressor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
09/07/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746